DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 9/28/20.  Claims 6-8 and 10 are cancelled; claim 9 is amended; claims 1-5, 9, 11-19 are pending.  


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

4.	Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vicente (US Pub. No. 2015/0119155) in view of Hunter (US Pub. No. 2006/0194638) and further in view of Chen (US Des. Pat. No. D717,899).   
As per claims 15-18, Vicente teaches a surfing attraction comprising an inflatable base 205 (paragraphs [0035], [0037], [0040]); an inflatable riding surface 220 separate from the inflatable base 205 (paragraph [0037]) and extending over at least a portion of the inflatable base 205 (See paragraph [0040] – bottom surface 280 may be part of the base 205); wherein the inflatable base 205 comprises a plurality of inflatable segments, wherein the segments are connected together (paragraphs [0039] – “four parts ... fit together”; Fig.’s 2C-2D; See also Kreis AG v. American Hospital Supply Corp. (DC NIII) 192 USPQ 585. “The Federal Court has set forth wherein "connected to"  includes being joined together, but can also be broader than that, wherein two things can be "connected" to each other by way of their common connection to configured to support the inflatable base 205 (i.e. support structure 270 is capable of supporting base portions 205 - While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is inherently capable of performing the intended use as recited, then it meets the claim. MPEP 2114), at least one bumper 215 (“contact wall or lip 215”) positioned between the inflatable base 205 and the support structure 270 (i.e. when 270 covers only a portion of bottom surface 280, bumper is between base 205 and support structure in a lengthwise or front to back direction), wherein the at least one bumper 215 is connected to the inflatable base 205 or the support structure 270 (Fig.’s 2C-2D, paragraph [0039] - Kreis AG v. American Hospital Supply Corp. (DC NIII) 192 USPQ 585. “The Federal Court has set forth wherein "connected to" includes being joined together, but can also be broader than that, wherein two things can be "connected" to each other by way of their common connection to something else.  Here, the bumper connects to the inflatable base or support structure through intermediate structures including the riding surface 220); a vertical wall 210 configured to be positioned on the inflatable base 205 or the inflatable riding surface 220 (Fig.’s 2A-2B; paragraph [0037]); and a platform 240 located adjacent to the vertical wall 210 (Fig. 2; paragraph [0038]).  
Vicente does not expressly disclose a separate protective sheet configured to be positioned on the inflatable riding surface and extending over at least a portion of the riding surface.  However, analogous art reference Hunter expressly teaches such a feature to be known 
Vicente teaches vertical wall 210 positioned on at least one of the inflatable base 205 or the inflatable riding surface 220 (Fig.’s 2A-2B and Fig.’s 2C-2D  showing wall 210 on inflatable base 205; paragraph [0037]), and further teaches a platform 240 adjacent to the vertical wall 210 (Fig.’s 2A-2B).  Admittedly, Vicente does not expressly teach wherein the platform 240 is attached under the wall (paragraph [0039]). However, Chen, directed to the analogous art of inflatable play structures, teaches such features as positioning a platform underneath a sidewall is known in the art – See Fig.’ 1, 4 and annotated Figure 1 below. Hence, at the time of applicant’s effective filing date, one having ordinary skill in the art would have found it obvious to structure the platform to be positioned below the sidewall for the expected purpose of stabilizing the platform during activity. By putting the weight of the sidewall on the platform portion, the platform portion is stabilized. Regarding the claimed attachment between the structures, Vicente teaches the use of one or more attachment elements (bolts, clips, straps)(paragraph [0039]) to connect the inflatable structures. One ordinary skill in the art would have found it obvious to position these attachment features at the connecting portion of the platform and sidewall out of the area of usage - - i.e. underneath portion, for the expected purpose of avoiding injury cause from a user’s extremities being caught by the attaching components.  

    PNG
    media_image1.png
    836
    851
    media_image1.png
    Greyscale


Lastly, Vicente teaches wherein platform 240 includes a first portion (left stair sidewall) and second portion (right stair sidewall), and further teaches the use of one or more attachment elements (clips, straps)(paragraph [0039]) to connect the inflatable structures. In view of the proposed modification with Chen, examiner notes that the platform of Chen includes a first portion that serves as a walk up ramp, and a second portion that sits under the wall. To have 
As per claim 19, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114.   Here, since the riding surface is taught to be inflatable (paragraphs [0035], [0037]), a rigidity of the inflatable riding surface is adjusted by adjusting an inflation level of the inflatable riding surface.   

Allowable Subject Matter
5.	Claims 1-5, 9, 11-14 are allowed.
Response to Arguments
6.	Applicant’s arguments, see Remarks pages 8-11, filed 9/28/20, with respect to the Drawing Objections and rejections of claims 1-5, 9, 11-14 under 35 U.S.C. 112(b) and 35 U.S.C. 103  have been fully considered and are persuasive.   



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Lochtefeld et al. (US Pub. No. 2015/0033465), Boujon (US Pub. No. 2007/0000182) and Berenson et al. (US Pub. No. 2007/0072690). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711